                        Case 5:21-cv-01727-EJD Document 30 Filed 03/23/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13
                                                    UNITED STATES DISTRICT COURT
               14

               15                              NORTHERN DISTRICT OF CALIFORNIA

               16                                         SAN JOSE DIVISION

               17      ZOOM VIDEO COMMUNICATIONS, INC.,            CASE NO. 5:21-cv-1727-EJD
               18                      Plaintiff,                  ZOOM’S ADMINISTRATIVE MOTION TO
                                                                   SEAL PORTIONS OF AND EXHIBIT B TO
               19            vs.                                   THE OPPOSITION TO DEFENDANT’S
                                                                   REQUEST FOR PRELIMINARY
               20      RINGCENTRAL, INC.,                          INJUNCTION
               21                      Defendant.
               22      RINGCENTRAL, INC.,
               23                      Counterclaimant,
               24            vs.
               25      ZOOM VIDEO COMMUNICATIONS, INC.,
               26                      Counterdefendant.
               27

               28
                                                                           ZOOM’S ADMINISTRATIVE MOTION TO SEAL
ATTORNEYS AT LAW
                                                                               PORTIONS OF THE OPP. TO PRELIM. INJ.
                                                                                         CASE NO. 5:21-cv-1727-EJD
                         Case 5:21-cv-01727-EJD Document 30 Filed 03/23/21 Page 2 of 2


                   1             Pursuant to the Northern District of California Civil Local Rules 7-11 and 79-5(e), Plaintiff

                   2   and Counterdefendant Zoom Video Communications, Inc. (“Zoom”) files an administrative

                   3   motion regarding sealing portions of Zoom’s Opposition to Defendant’s Request for Preliminary

                   4   Injunction, pending the submission of a declaration by Defendant and Counterclaimant

                   5   RingCentral, Inc. (“RingCentral”) providing justification as to whether those portions should be

                   6   sealed.

                   7             The portions of Zoom’s Opposition to Defendant’s Request for Preliminary Injunction to

                   8   be conditionally sealed reflect information that Zoom understands RingCentral considers sealable.

                   9   Given that, consistent with Local Rule 79-5(e), Zoom files these references under seal.

               10      Specifically, Zoom moves to seal the following:

               11
                                          Document                                     Portions to be Sealed
               12       Zoom’s Opposition to Defendant’s Request            Highlighted portions at p. 2, 3, 5, 8, 11, 12,
               13       for Preliminary Injunction                          13, 17

               14       Exhibit B to the Zahoory Declaration in             Entirety
                        Support of Zoom’s Opposition to Defendant’s
               15       Request for Preliminary Injunction
               16
                                 The present motion is accompanied by the attached Declaration of Arman Zahoory and the
               17
                       [Proposed] Order.
               18

               19
                       Dated: March 23, 2021                               LATHAM & WATKINS LLP
               20

               21
                                                                           By /s/ Douglas E. Lumish
               22
                                                                              Douglas E. Lumish
               23                                                             Matthew Rawlinson
                                                                              Jennifer Barry
               24                                                             Arman Zahoory
                                                                              of Latham & Watkins LLP
               25

               26                                                               Attorneys for
                                                                                Zoom Video Communications, Inc.
               27

               28
                                                                                       ZOOM’S ADMINISTRATIVE MOTION TO SEAL
ATTORNEYS AT LAW
                                                                            1              PORTIONS OF THE OPP. TO PRELIM. INJ
                                                                                                    CASE NO. 5:21-cv-1727-EJD.
